                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TENNESSEE
                          EASTERN DIVISION


JERMAINE MOORE,                             )
                                            )
      Plaintiff,                            )
                                            )
VS.                                         )          No. 19-1227-JDT-cgc
                                            )
MADISON COUNTY SHERIFF’S                    )
DEPARTMENT, ET AL.,                         )
                                            )
      Defendants.                           )


                    ORDER DISMISSING AMENDED COMPLAINT
                   AND GRANTING LEAVE TO FURTHER AMEND


      On July 24, 2019, Plaintiff Jermaine Moore and ten other individuals, all of whom

at the time were incarcerated at the Madison County Criminal Justice Complex (CJC) in

Jackson, Tennessee, filed a joint pro se complaint pursuant to 42 U.S.C. § 1983. (ECF

No. 1.) On August 7, 2019, the Court ordered each Plaintiff to file a motion to proceed

in forma pauperis and a copy of his prison trust account statement. (ECF No. 2.) Only

four Plaintiffs complied, and the Court granted their motions and severed each Plaintiff’s

case into a separate matter. (ECF No. 5.) Once Moore’s case had been severed, the Court

assessed the pro rata civil filing fee for Moore pursuant to the Prison Litigation Reform

Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF No. 7.)

      On September 11, 2019, Moore and Plaintiff Tony Latrell Moore, Sr., submitted an

amended complaint that listed six Plaintiffs but was signed by only Moore and Moore.
(ECF No. 12.) The amended complaint is now before the Court for screening.1 The Clerk

shall record the Defendants as the Madison County Sheriff’s Department and Lieutenant

Lisa Balderrama.

       Moore alleges numerous issues with “the living conditions of the CJC.” (ECF No. 4

at PageID 15.) He alleges that there is insufficient living space, beds, and mats; there is

black mold and mildew on the cell and shower floors and walls; the cells are overcrowded;

and inmates are locked in their cells for 72 hours at a time without showers or

“communication with the outside world.” (Id.) Moore also alleges that Lieutenant

Balderrama denied his request for a “Whole Foods Diet” in compliance with his Jewish

religion. (Id.)

       In a separate filing, Moore alleges that he wrote to Balderrama multiple times about

the leaks in the cell, the broken toilet in the pod, and the mold and mildew throughout the

CJC. (ECF No. 8.) He also wrote to her about inmates being locked in their cells for days

at a time without access to showers, phones, or recreation. (Id.) Moore attached to his

filing three grievances he sent about the issues in the CJC, two of which are addressed to

Balderrama. (ECF No. 8-1.) The third, dated October 1, 2019, is addressed to Captain

Rudder (who is not listed as a Defendant) because, according to the grievance, Moore had

“written LT Balderrama multiple request form informing her of these issues and I have[n’t]

heard anything back from her.” (Id. at PageID 27.) The grievance is addressed to Captain




       1
           The Court separately addresses Moore’s claims in his case, #19-1149-JDT-cgc.

                                                2
Rudder “[be]cause you’re LT [B]alderrama superior an[d] if you can’t help I do not know

what other precaution to take.” (Id.)

       Moore seeks monetary damages, a Whole Foods Diet, and condemnation of the

CJC. (ECF No. 4 at PageID 16.)

       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may
       be granted; or

       (2)     seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556

U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court

accepts the complaint’s “well-pleaded” factual allegations as true and then determines

whether the allegations “plausibly suggest an entitlement to relief.’” Williams v. Curtin,

631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory allegations

“are not entitled to the assumption of truth,” and legal conclusions “must be supported by

factual allegations.” Iqbal, 556 U.S. at 679. Although a complaint need only contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed.

R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make a “‘showing,’

rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

                                             3
      “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

      Moore filed his amended complaint pursuant to 42 U.S.C. § 1983, which provides:

             Every person who, under color of any statute, ordinance, regulation,
      custom, or usage, of any State or Territory or the District of Columbia,
      subjects, or causes to be subjected, any citizen of the United States or other
      person within the jurisdiction thereof to the deprivation of any rights,
      privileges, or immunities secured by the Constitution and laws, shall be liable
      to the party injured in an action at law, suit in equity, or other proper
      proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970).

      The CJC is not an entity subject to suit under § 1983. See Jones v. Union Cnty.,

Tennessee, 296 F.3d 417, 421 (6th Cir. 2002) (citing Matthews v. Jones, 35 F.3d 1046,

1049 (6th Cir. 1994)). Moore’s allegations are construed as claims against Madison

County, which may be held liable only if Moore’s injuries were sustained pursuant to an

                                            4
unconstitutional custom or policy. See Monell v. Dep’t. of Soc. Serv., 436 U.S. 658, 691-92

(1978). To demonstrate municipal liability, a plaintiff “must (1) identify the municipal

policy or custom, (2) connect the policy to the municipality, and (3) show that his particular

injury was incurred due to execution of that policy.” Alkire v. Irving, 330 F.3d 802, 815

(6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)).

“[T]he touchstone of ‘official policy’ is designed ‘to distinguish acts of the municipality

from acts of employees of the municipality, and thereby make clear that municipal liability

is limited to action for which the municipality is actually responsible.’” City of St. Louis

v. Praprotnik, 485 U.S. 112, 138 (1988) (quoting Pembaur v. Cincinnati, 475 U.S. 469,

479-80 (1986) (emphasis in original)).

       Moore does not allege that a Madison County policy is responsible for the

conditions of the CJC. He merely alleges that the unpleasant conditions exist. Moore

therefore fails to state a claim against Madison County.

       Moore also alleges that he wrote to Balderrama several times about the conditions

at the CJC, but she did not respond or do anything about the conditions. These allegations

could be construed as alleging a claim of deliberate indifference, which arises under the

Eighth Amendment’s prohibition of cruel and unusual punishments. See Estelle v. Gamble,

429 U.S. 97, 104 (1976). An Eighth Amendment claim consists of both objective and

subjective components. Farmer v. Brennan, 511 U.S. 825, 834 (1994). To satisfy the

objective component, a prisoner must show that he “is incarcerated under conditions posing

a substantial risk of serious harm.” Id.; see also Miller v. Calhoun Cnty., 408 F.3d 803,

812 (6th Cir. 2005). The subjective component of an Eighth Amendment violation requires

                                              5
a prisoner to demonstrate that the official acted with the requisite intent, that is, that he had

a “sufficiently culpable state of mind.” Farmer, 511 U.S. at 834; see also Wilson v. Seiter,

501 U.S. 294, 297, 302-03 (1991). “[D]eliberate indifference describes a state of mind

more blameworthy than negligence.” Farmer, 511 U.S. at 835. Thus, “the prison official

must know[] of and disregard[] an excessive risk to inmate health or safety.” Id. at 837-38.

       Moore’s allegations about the conditions at the CJC may satisfy the objective

component of an Eighth Amendment claim. See, e.g., Morales v. White, No. 07-2018-

STA-DKV, 2008 WL 4585340, at *14 (W.D. Tenn. Oct. 10, 2008) (noting that “[e]xposure

to black mold may, in an appropriate case, satisfy the objective component of an Eighth

Amendment violation” and citing contrasting cases).            Even assuming the objective

component is met, Moore’s allegations do not satisfy the subjective component. Moore

does not allege that Balderrama was actually aware of the conditions and did nothing to

address Moore’s concerns. Moore alleges only that he wrote to her multiple times about

the conditions. He does not allege that Balderrama received his grievances or viewed the

conditions herself. At most, he alleges that Balderrama did not respond to his grievances

about the conditions at the CJC. Because Moore has “no inherent constitutional right to an

effective prison grievance procedure,” he cannot premise a claim under § 1983 on

contentions that the grievance procedure was inadequate. See LaFlame v. Montgomery

Cnty. Sheriff’s Dep’t, 3 F. App’x 346, 348 (6th Cir. 2001) (citing Antonelli v. Sheahan, 81

F.3d 1422, 1430 (7th Cir. 1996)). He therefore does not state an Eighth Amendment claim

against Balderrama.



                                               6
       Moore also alleges that Balderrama denied him a Whole Foods Diet in compliance

with his religion. Prisoners have a First Amendment right to meals that meet their

nutritional needs without violating their sincerely-held religious beliefs. See Robinson v.

Jackson, 615 F. App’x 310, 314 (6th Cir. 2015) (citing Colvin v. Caruso, 605 F.3d 282,

290 (6th Cir. 2010)). There is, however, “no constitutional right for each prisoner to be

served the specific foods he desires . . . in prison.” Id. (citing Spies v. Voiovich, 173 F.3d

398, 406-07 (6th Cir. 1999) (holding that providing a Buddhist prisoner with a vegetarian

diet but not a vegan diet was constitutionally permissible, and “the fact that Plaintiffs

dislike the alternate diet available does not render it unreasonable or legally deficient.”).

       Moore’s sparse allegations state only that he has been denied a “Whole Foods Diet.”

That he has been denied the diet he would prefer does not necessarily mean he has been

denied adequate nutrition that complies with his religious beliefs. As currently alleged,

Moore has not stated a First Amendment claim.

       For the foregoing reasons, Moore’s amended complaint fails to state a claim and

must be dismissed.

       The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d

944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013)

(per curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some form

of notice and an opportunity to cure the deficiencies in the complaint must be afforded.”).

Leave to amend is not required where a deficiency cannot be cured. Curley v. Perry, 246

F.3d 1278, 1284 (10th Cir. 2001) (“We agree with the majority view that sua sponte

                                              7
dismissal of a meritless complaint that cannot be salvaged by amendment comports with

due process and does not infringe the right of access to the courts.”). In this case, the Court

finds that Moore should be given an opportunity to further amend his complaint.

       In conclusion, Moore’s complaint is DISMISSED for failure to state a claim on

which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

Moore, however, is GRANTED leave to file a second amended complaint.                      Any

amendment must be filed within twenty-one (21) days after the date of this order.

       Moore is advised that a second amended complaint will supersede the previous

complaints and must be complete in itself without reference to the prior pleadings. The

text of the second amended complaint must allege sufficient facts to support each claim

without reference to any extraneous document. Any exhibits must be identified by number

in the text of the second amended complaint and must be attached to the complaint. All

claims alleged in a second amended complaint must arise from the facts alleged in the

amended complaint. Each claim for relief must be stated in a separate count and must

identify each defendant sued in that count. If Moore fails to file a second amended

complaint within the time specified, the Court will assess a strike pursuant to 28 U.S.C.

§ 1915(g) and enter judgment.

IT IS SO ORDERED.
                                                    s/ James D. Todd
                                                   JAMES D. TODD
                                                   UNITED STATES DISTRICT JUDGE




                                              8
